

115 HR 6715 IH: To designate the facility of the United States Postal Service located at 20 Ferry Road in Saunderstown, Rhode Island, as the “Captain Matthew J. August Post Office”.
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6715IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Langevin (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 20 Ferry Road in
			 Saunderstown, Rhode Island, as the Captain Matthew J. August Post Office.
	
		1.Captain Matthew J. August Post Office
 (a)DesignationThe facility of the United States Postal Service located at 20 Ferry Road in Saunderstown, Rhode Island, shall be known and designated as the Captain Matthew J. August Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Captain Matthew J. August Post Office.
			